—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals from stated portions of an order of the Family Court, Kings County (Cordova, J.), dated May 18, 1995, which, inter alia, found that he abandoned the subject child and terminated his parental rights.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The clear and convincing evidence in the record supports the court’s conclusion that the father abandoned the subject child by failing to visit or communicate with him for six months prior to the filing of the petition, despite the fact that he was able to do so and was not prevented or discouraged from doing so by the foster care agency (see, Social Services Law § 384-b [5] [a]; Matter of Julius P., 63 NY2d 477). It was also established by a preponderance of the evidence that the child’s best interest would be served by the termination of the father’s parental rights and the award of custody to the respondent agency, so as to free the child for adoption (see, Matter of Star Leslie W., 63 NY2d 136; Matter of Cara Lynda V., 235 AD2d 543).
The father’s remaining contentions lack merit. Miller, J. P., Joy, Goldstein and Florio, JJ., concur.